Citation Nr: 0802940	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to October 1968.

This appeal to the Board of Veteran's Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for a disability 
rating higher than 50 percent for his service-connected PTSD, 
as well as his claim of entitlement to a TDIU.  Since he 
moved to New Jersey following that decision, the case has 
since been transferred to the RO in Newark, New Jersey, and 
that office certified the appeal to the Board.

The Board remanded this case to the RO in April 2006 and 
again in March 2007 to ensure compliance with the duty-to-
notify provisions of the Veterans Claims Assistance Act 
(VCAA), to schedule the veteran for a VA psychiatric 
examination, and to obtain all records concerning his claim 
for Social Security Administration (SSA) benefits.  Since all 
requested development has been accomplished, the case is once 
again before the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as near-continuous depression, some impaired 
impulse control, difficulty in adapting to stressful 
circumstances, including work or a work-like setting, and an 
inability to establish and maintain effective relationships.

2.  In this decision the Board is increasing the rating for 
the veteran's PTSD to 70 percent; his other service-connected 
disability, malaria, is rated as zero-percent disabling, so 
his combined disability rating is now 70 percent.

3.  The veteran last worked full time in 2003 as a building 
superintendent, but he has since worked at various part-time 
or temporary jobs. 

4.  A VA examiner has indicated the veteran's PTSD does not 
preclude him from working a substantially gainful job.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 70 percent disability 
rating, but no greater, for PTSD.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic 
Code 9411 (2007).

2.  The criteria are not met, however, for a TDIU.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected PTSD as well as entitlement to a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
review.  The Board will then address the issues on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters by the RO dated in May 2003 and June 
2004, as well as letters by the Appeals Management Center 
dated in May 2006 and April 2007:  (1) informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

If there even arguably was any deficiency in the notice to 
the veteran or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)



If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  There is no indication in the record that 
any additional evidence, relevant to either claim, is 
available and not part of the claims file.  In addition, the 
veteran was afforded a VA psychiatric examination in May 2006 
to determine the nature and severity of his service-connected 
PTSD, including the extent this disability impacts his 
ability to work a substantially gainful occupation.  An 
addendum report was also provided by the same VA examiner in 
August 2006.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II.  Increased Rating for PTSD

The veteran developed PTSD as a result of stressors related 
to his combat experiences while serving in Vietnam.  As a 
result, a September 1992 rating decision granted service 
connection and assigned a 50 percent rating for his PTSD.  In 
March 2003, he filed a claim for a higher rating.  This 
appeal ensued after the RO denied his claim.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been rated under the general rating 
formula for mental disorders.  Under these criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.



The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a higher 70 percent 
rating for the veteran's PTSD.  As an initial matter, the 
Board notes that he also suffers from psychiatric disorders 
that are not service connected (i.e., unrelated to his 
military service) - namely, depression and/or dysthymia and a 
possible personality disorder.  Since, however, a medical 
professional has not separated the effects of his service-
connected PTSD from those attributable to these nonservice-
connected psychiatric disorders, the Board will attribute all 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.)

As for rating this disability, the evidence for consideration 
includes two VA examination reports, various VA outpatient 
treatment records, and records associated with the veteran's 
claim for SSA benefits.  Overall, these records show his PTSD 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as near-
continuous depression affecting his ability to function 
effectively, some impaired impulse control, difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting, and an inability to establish and maintain 
effective relationships.  As such, his PTSD meets the 
criteria for a higher 70 percent rating under the general 
rating formula for mental disorders.

The report of a May 2006 VA examination supports assigning 
this higher 70 percent rating for the PTSD.  This report 
lists several of the symptoms required for this higher 
rating.  In particular, the veteran reported experiencing 
serious depression and anxiety - akin to near-continuous 
panic or depression affecting his ability to function 
independently - and the objective mental status evaluation 
revealed that his impulse control was somewhat limited.  This 
report also reflects that he experiences hypervigilance, 
intrusive thoughts about the war, and trouble understanding, 
remembering, and concentrating.  These symptoms, especially 
in combination, most likely result in difficulty adapting to 
stressful circumstances, including work and a work-like 
setting.  Indeed, he was unemployed at the time of the 
examination, which he claims is due to his inability to 
handle day-to-day stress in a work environment - although, as 
will be discussed below, it appears he is still capable of 
working a substantially gainful job.  Lastly, this report 
notes that he recently divorced his second wife and has 
remained isolated, thereby suggesting an inability to 
establish and maintain effective relationships.  In short, 
these symptoms clearly support a 70 percent rating for PTSD.



Also significant is the fact that the examiner assigned a 
Global Assessment of Functioning (GAF) score of 50.  A GAF 
score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF 
score between 41 and 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  This score, therefore, 
indicates the veteran's PTSD is more consistent with a 70 
percent rating that a 50 percent rating. 

In light of these findings, the Board concludes that the 
evidence supports a higher 70 percent rating for the 
veteran's service-connected PTSD.  In other words, 
these findings reflect that his PTSD has resulted in 
occupational and social impairment with deficiencies in most 
areas due to such symptoms near-continuous anxiety or 
depression affecting his ability to function effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances, including work or a 
work-like setting; and an inability to establish and maintain 
effective relationships.  Hence, a 70 percent rating for PTSD 
is warranted. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 70 percent.  The evidence does not show the 
veteran's PTSD causes total social and occupational 
impairment, as required for an even higher 100 percent 
rating.  The Board places significant probative weight on the 
opinion in the May 2006 VA examination report in which the 
examiner indicated the veteran had worked for a number of 
years and appears to be able to work still.  In an August 
2006 addendum to that report, this same examiner indicated 
that, "the veteran, who had a relatively stable work history 
for 25 years (garden apartment supervisor) should be able to 
obtain and maintain employment of some sort."  In short, 
these opinions that he is indeed capable of working a 
substantially gainful job preclude a finding of total 
occupational and social impairment as required for a 100 
percent rating.  In addition, findings from mental status 
examinations - reflected in both the May 2006 VA examination 
report as well as in numerous VA outpatient treatment records 
- have consistently shown the veteran to be fully oriented to 
time, place, person, situation, etc., with no significant 
cognitive impairment, thereby providing other compelling 
evidence against the assignment of a 100 percent disability 
rating.

The Board has carefully considered several GAF scores ranging 
from 41 to 50, which reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Id. (Emphasis added).  Although these scores suggest total 
occupational impairment, the VA examiner characterized the 
veteran's PTSD symptoms as only moderate.  She then indicated 
that he should be able to obtain and maintain gainful 
employment of some sort.  Thus, since her opinion that his 
PTSD symptoms are only moderate contradicts the low GAF 
scores that reflect serious symptoms, the Board places less 
probative value on these scores.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(holding that the Board can value one medical opinion over 
another, as long as a rationale basis is given.)

In addition to the VA examination reports, the Board has also 
considered numerous VA outpatient treatment records as well 
as records associated with the veteran's claim for SSA 
benefits.  And none of these records indicates the veteran's 
PTSD causes total occupational and social impairment.  For 
example, mental-residual-function testing by SSA in 2001 
revealed moderate limited functioning in 11 out of 20 
categories and marked limited functioning in only one out of 
20 categories.  At that time, the veteran was also assigned a 
GAF score of 70, reflecting only mild symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  In short, none of these records indicates his PTSD 
causes total occupational and social impairment, as required 
for a 100 percent rating. 

For these reasons and bases, the Board finds that the 
evidence supports a 70 percent disability rating for the 
veteran's PTSD, but that the preponderance of the evidence is 
against an even higher 100 percent disability rating.  The 
appeal is therefore granted to this extent only. 

III.  TDIU

The veteran claims that he is unable to work full time 
because of the severity of his service-connected PTSD and is, 
therefore, requesting a TDIU.  Unfortunately, though, after 
carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

Also, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
Court discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

As a result of this decision, the veteran now has a 70 
percent rating for his PTSD.  His only other service-
connected disability, malaria, is rated at the noncompensable 
level (of 0 percent).  So his combined rating is 70 percent.  
See 38 C.F.R. § 4.25.  He therefore satisfies the threshold 
minimum percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  The record also shows that he has a 
high school diploma, completed three months of college, 
obtained a boiler license, and worked for 25 years as a 
building superintendent.  

It is unclear exactly when the veteran stopped working full 
time.  In his April 2002 TDIU application (VA Form 21-8940), 
he provided conflicting information concerning this.  He 
indicated that he became too disabled to work in August 1995, 
but then noted that he had been working full time (40 hours 
per week) in building services for the same company from 
September 2001 to the then present.  

In a March 2003 letter, the veteran reported that he was 
still working but did not know for how long, explaining that 
he might be laid off soon.  Unfortunately, his prediction was 
correct, as a May 2003 VA outpatient treatment record notes 
that he had recently been laid off from his job.  More 
recently, he submitted several letters in 2007 explaining how 
he was able to obtain several jobs after that but that he 
left each one of those jobs after only a few hours or a few 
days because he could not handle the stress (which he, in 
turn, attributes to his PTSD).  

The medical evidence, however, does not support the veteran's 
claim.  The only medical evidence addressing his 
employability is the May 2006 VA examination report, 
including the addendum to it, which provides highly probative 
evidence against the claim.  Based on her review of the 
claims file and findings from a mental status evaluation, the 
examiner commented that "[the veteran] has worked for a 
number of years and appears to be able to work."  This 
opinion was reiterated in her August 2006 addendum report, 
wherein she notes, "the veteran's PTSD does affect his 
functioning.  However, it is this examiner's opinion that the 
veteran, who had a relatively stable work history for 25 
years (garden apartment supervisor) should be able to obtain 
and maintain employment of some sort."  Thus, these opinions 
provide highly probative evidence against his claim that he 
cannot work, especially since this VA opinion has not been 
contradicted by any other medical evidence. 

The Board sees that VA outpatient records dated from 2003 to 
2006 also document treatment for the veteran's PTSD.  But 
none of these records includes a medical opinion indicating 
he is unable to secure or maintain substantially gainful 
employment due to the severity of his service-connected PTSD, 
providing more evidence against this claim.  Also, mental-
residual-function testing by SSA in 2001 revealed moderate 
limited functioning in 11 out of 20 categories and marked 
limited functioning in only one out of 20 categories.  In 
sum, none of these records indicates the veteran's PTSD 
precludes him from securing or maintaining all forms of 
substantially gainful employment commensurate with his level 
of education, training, and experience, etc..  

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim - in particular, that he is unable to handle the stress 
of working due to his PTSD.  However, the Board places 
greater probative value on the objective medical evidence, 
which as mentioned indicates he is indeed capable of working 
a substantially gainful job.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  

The Board must consider the effects of the veteran's service-
connected PTSD in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's TDIU claim without producing evidence, as 
distinguished by mere conjecture, that he can perform work.  
The veteran admittedly is not currently working - at least 
not full time.  This fact, however, in and of itself, does 
not provide a basis to conclude that his PTSD necessarily 
precludes him from working.  And, as indicated, the VA 
examiner has expressly determined it does not.  Accordingly, 
the weight of the evidence is against the claim for a TDIU 
under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was at 
least a plausible basis in the record for concluding the 
veteran was unable to secure and follow a substantially 
gainful occupation due to a service-connected disability.  


The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  Unlike Bowling, 
however, the veteran has not submitted supporting medical 
evidence of unemployability based on his current PTSD, and 
the record provides strong evidence against this claim in the 
form of the most recent VA examination. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
PTSD.  Since, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3.  Hence, the appeal is 
denied.


ORDER

A higher 70 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


